TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 27, 2018



                                    NO. 03-17-00718-CV


                                    Ivan Grant, Appellant

                                               v.

                                   Marina Grant, Appellee


          APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
      DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final judgment signed by the district court on October 20, 2017. Ivan

Grant has filed an unopposed motion to dismiss the appeal, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.